Plaintiff moves the Industrial Commission for a continuance in this matter due to the reason that the Industrial Commission mailed his copy of the transcript and the blank Form 44 to the wrong address and, consequently, he did not receive them. A copy of the transcript and Form 44 now are being mailed to the plaintiff at his request. Plaintiff has twenty-five calender days (25) to complete and file his Form 44 after receipt of the transcript.
Upon plaintiff's motion and for good cause shown, IT IS ORDERED that plaintiff's motion for a CONTINUANCE is hereby GRANTED.
                                  S/ ____________________ DIANNE C. SELLERS COMMISSIONER